                                         ~Entered
       Case 1:15-cr-20106-RNS Document 203        ~FLSD Docket
                                           cv~\t,on      1     12/14/2018 Page 1 of 11                            C\ 1"'
                   Case 1:15-cr-20106-KMM Document 83 Entered on FLSD Docket 07/03/2015 Page 1 of 11



                                                                       United States District Court
                                                                  SOUTHERN DISTRICT OF FLORIDA

        United States of America v. Patrick Killen, Jr.                                                                   WITNESS AND EXHIBIT LIST

                                                                                                            CASE NUMBER: 15-20106-CR-MOORE(s)

PRESIDING JUDGE                                                        ASSISTANT UNITED STATES AlTORN EYS                                  DEFENDANT'S ATrORNEY



Hon. K. Michael Moore                                                  Robert Emery/Ben Widlanski                                          Fred Schwartz
TR IAL DATE(S )                                                        COURT REPORTER                                                      COU RTROOM DE PUTY



July6,2015                                                                                                                                 Robin Goodwin
USA                   DEr   DAT[       D1'T[
NO                    NO    OITERED    ADMITTED       wrrNES..S                                               DESCRIPTION OF EXHIBITS' AND WITNESSES




           1                           ~o                              Trial Stipulations
                                      1
      2A                               /1t!t1 Stitt;a~                 Kik Interactive, Inc., MLAT Response (encrypted)

       28                             J1t!J~ ,)1,t/J~VI-               Kik Interactive, Inc. , MLAT Response (unencrypted)

       2C                             1/u!t5' .SIASllf\                Kik Interactive, Inc., Metrics User Inspector - MLA T

      20                              1/1.t/t; SU,sa,il.               Bind Log Pages from MLA T Response

       2E                             1/tJ/1~ s~~                      Kik Chat Logs between rebeccatill05 and kylerj723

       2F                              1jt,ft; ~u_~MI                  Kik Chat Logs between rebeccati1105 and jeteriam

      2G                              11/u)~ s /,1. ~{a•-              Image from Kik Interactive, Inc. , MLA T Response

      2H                              7/blr J il;ttr'-                 Image from Kik Interactive, Inc., MLAT Response
        2I                            17/tt/;~S/)-saf\.                Image from Kik Interactive, Inc., MLA T Response
       2J                              7/i/;~ l5vs tif\                Image from Kik Interactive, Inc. , MLA T Response

      2K                              17ji/;K DuSt1tl                  Image from Kik Interactive, Inc., MLA T Response

       2L                             7/b/;§l5usnrt                    Image from Kik Interactive, Inc., MLA T Response
                                                                                                                                   -
      ""-JI. A
      ,_       .                                                       11i1<1gt: llVIII 1'.IK. llllt:1a1.,u vv, 1!11.,., IYlLJ-\ I ,,
                                                                                                                                       ~


                                                                                                                                            - r"- """'


           3                          7/u/;~ D tt.SIH\.                AT &T/ Bellsouth Business Records for IP 74.161.131.45 (Patrick Killen)

      4A                               1/,l~   If"   5t1.~ (( ('-
                                                                       Kik Interactive, Inc. MLA T Supplemental Response (thumb drive
                                                                       encrypted)
       48                             r/1r/J~ St-tsP. f'-              Kik Interactive, Inc. MLAT Supplemental Response (unencrypted)

       4C                             116 lS7          U~t<. (\
                                                                       Kik Interactive, Inc. MLA T Supplemental Response (unencrypted) - Bind
                                                                       and Chat Logs

       40                             !1/~/;s- lS' U>a.           y)   Bind Log Pages from MLA T Supplemental Response

       4E                              7/'thIS- l$'u.S~ YI..
                                      II~                              Chat Log from MLA T Supplemental Response

       4F                             1/tlc: l5iisavi                  Image from Kik Interactive, Inc. , MLA T Supplemental Response

       4G                             'fife.· Su~a11L                  Image from Kik Interactive, Inc. , MLA T Supplemental Response

       4H                             'fats
                                          ,
                                                     ~[A,(;Cvvt        Image from Kik Interactive, Inc., MLA T Supplemental Response
    Case 1:15-cr-20106-RNS Document 203 Entered on FLSD Docket 12/14/2018 Page 2 of 11
          l,c l::ie .L .   0-1.;1-Ll,J ~y~; l'IVIIVI           UL\.;Ullletlt lj,j   t:lllt:ltU Ull rL.:::>U UUl.;Kel Uf/V,j/LV.LO   t"'ct~e Lui .L.l

    41                               1   1t   15        <;lL~tt,t\,   Image from Kik Interactive, Inc. , MLA T Supplemental Response

                                     /1t l,f 3ll.SM'1'
                                    1
    4J                                                                Image from Kik Interactive, Inc., MLA T Supplemental Response

    4K                              7/11/,5 .)u~IA                    Image from Kik Interactive, Inc. , MLA T Supplemental Response
.
    4L
                                    1/uhc; JtAJ/},f'I.-               Image from Kik Interactive, Inc., MLAT Supplemental Response

    4M                               o/11// 13k>~""-                  Image from Kik Interactive, Inc., MLA T Supplemental Response

    4N                               1/11Jt JuSfi-/ll                 Image from Kik Interactive, Inc., MLA T Supplemental Response

    40                              7/ufs, ~us11,0-                   Image from Kik Interactive, Inc., MLA T Supplemental Response
    4P                              Yb!s- f u-.Sli-/L                 Image from Kik Interactive, Inc. , MLA T Supplemental Response
    4Q                              r/11/;t         Sl,l)avi          Image from Kik Interactive, Inc., MLAT Supplemental Response
    4R                              1ft/s-         s     ll.)l11t     Image from Kik Interactive, Inc., MLA T Supplemental Response
    4S                               '/u/5         gu.Sttfl-          Image from Kik Interactive, Inc., MLA T Supplemental Response
    4T                               ~Jr           (\
                                                       $u.91-vL Image from Kik Interactive, Inc. , MLA T Supplemental Response
    4U                              ?ft/,r         )U5a.,,0--         Image from Kik Interactive, Inc. , MLA T Supplemental Response
    4V                               7/u/s sILS Cl JI\.               Image from Kik Interactive, Inc., MLA T Supplemental Response
    4W                              'J/1/)5 ~£.t-SMl                  Image from Kik Interactive, Inc., MLAT Supplemental Response
    4X                              1j):; ()ti.$µ"                    Image from Kik Interactive, Inc., MLAT Supplemental Response
    4Y                              7/~)5 St-tSttJll                  Image from Kik Interactive, Inc. , MLAT Supplemental Response
    4Z                               7/~t, Sµ,>l)M                    Image from Kik Interactive, Inc., MLAT Supplemental Response
    4AA                             7/v h!>~        (usMl.            Image from Kik Interactive, Inc., MLAT Supplemental Response
    4BB                              71;),~         r)u,,g~           Image from Kik Interactive, Inc., MLA T Supplemental Response
    4CC                              7/v/;5            3k,$a;vl       Image from Kik Interactive, Inc., MLA T Supplemental Response
    400                              1/v/5' Ir\~                      Image from Kik Jnteractive, Inc., MLAT Supplemental Response
    4EE                              71;£5 s(A,5'1-'JII               Image from Kik Interactive, Inc., MLAT Supplemental Response
    4FF                             17/ttf;c; JU-$11.,Vl.             Image from Kik Interactive, Inc., MLA T Supplemental Response
    4GG                              rl/1,/;t 5usiut                  Jmage from Kik Interactive, Inc. , MLAT Supplemental Response
    4HH                             171~1~              Su,5Mt Image from Kik Interactive, lnc. , MLA T Supplemental Response
    411                             7/v£5 1,)1L,SU1                   Image from Kik Interactive, Inc., MLAT Supplemental Response
    4JJ                             7/~/;~ JllSA-fl                   Image from Kik Interactive, Inc. , MLAT Supplemental Response
    4KK                             7/v)s ~ µ.!,~V\.                  Image from Kik Interactive, Inc., MLAT Supplemental Response
    4LL                              1JJs- s~,tt+'\                   Image from Kik Interactive, Inc., MLA T Supplemental Response
    4MM                             11'\?'s        v ~u.,5tift        Image from Kik Interactive, Inc., MLA T Supplemental Response
    4NN                             1;15           k.)u.S&tfl         Image from Kik Interactive, Inc., MLA T Supplemental Response
    400                              1~1)              )u5et V\ Image from Kik Interactive, Inc., MLA T Supplemental Response
    4PP                              ~i/;5' s~S,[Nfl                  Image from Kik Interactive, Inc. , MLA T Supplemental Response
        Case 1:15-cr-20106-RNS Document 203 Entered on FLSD Docket 12/14/2018 Page 3 of 11
                                                                                                                                                               -

        4QQ
              l,cf!:ie .L . • :J-1..,1-L ,J J
                                          1    r0~'5,-" ~1:SP~Image from Kik Interactive, Inc., MLA T Supplemental Response
                                                                  1
                                                                      1               ll,;Ulllelll 0.:)   Clllt:I t:U UI I t-L.:::>U UUL;"c;L U f/U.:)/ L.UJ.'::)   r'a~t: .:) UI .l.l


                                          711 /
        4RR                                , IL /)                    SlLSaVL Image from Kik Interactive, lnc., MLA T Supplemental Response
                                          ,,IJ
        4SS                                           '5 l5et.sa-vt                     Image from Kik Interactive, Inc., MLA T Supplemental Response
•   -
                                         'ri'I/11J ,5
        4TT                                                           '~ !,{ S£l V1     Image from Kik Interactive, Inc., MLA T Supplemental Response

        4UU                              ~      tJ /~                 Su5atll Image from Kik Interactive, Inc. , MLA T Supplemental Response
        4VV                               1/u ',;  I
                                                                       ~1,L,Stt,'l      Image from Kik Interactive, Inc. , MLA T Supplemental Response
                                          7
        4WW                                     "115 si,t;tl,"'-                        Image from Kik Interactive, Inc. , MLA T Supplemental Response

        4XX
                                           ;    /,t         ...
                                                           /j         5u ~ttY'-         Kik Interactive, Inc. , Metrics User Inspector - Supplemental MLA T

         5                                 1/uit{ Sitsa-V\                              Certified Birth Certificate for K.E.

         6                                o/11 ,,; j~$t:'1'1                            Picture of Residence

         7                                Yv/s :1t~t1/1                                 Apple MacBook Pro Laptop Computer- February 11, 2014

         8                                1/ult; J~p/1                /
                                                                                        Apple iPhone - February 11, 2014

         9                                ~'/~ .1tJ,t.lJ/1                              SanDisk USB Flash Drive - February 11, 2014
         10                                1 "'1<                     ,1ct(dft          Consent to Search Form
         11
                                          7,
                                                u!J) ,Jd~ft                             Property Receipt

        12A                               7 I,, lfi
                                           7
                                                   i. - A""vl                           Hash Value Report ofMacBook Pro Laptop Computer
        12B                                     u ,c                      R#            Imaged Hard Drive (MacBook Pro Laptop Computer)
                                           t uI.Is
        12C
                                                       I
                                                                      ftul              Hash Value Verification Screen Shot

        13A
                                          7/J,I
                                                / .~                  Ri,"cL            Examination Report of MacBook Pro Laptop

        13B                               7.tt/15'                    ~                 Examination Report of Mobilesync Backup Folder of MacBook Pro Laptop
                                          1,
        13C                                       fYld
                                                1 15                                    Summary Chart of Kik Chats from September 8, 2013
                                          1
        l3D                                 lt ,t ~·c/t.-                               Apple Mobilesync Backup Folder

        13E                                1/~/,::                        w             Apple Mobilesync Backup Folder Kik plist

        13F                               7i'-J- /tel                                   Virtual Machine Screenshot of Mac Book Pro Laptop Computer

        13G                               1~tt; Piµk
                                          7
                                                                                        Virtual Machine Screenshot of MacBook Pro Laptop Computer

        13H                                         ~l
                                                7 IC:                                   Virtual Machine Screenshot of MacBook Pro Laptop Computer

        131                               7!?Jt; fti:el                                 Virtual Machine Screenshot of MacBook Pro Laptop Computer

        13J                               7-.?t~   ~'cl                                 Virtual Machine Screenshot of MacBook Pro Laptop Computer

                                               1'7 /Jifrl
                                          7 ,7
        13K                                                                             Virtual Machine Screenshot of MacBook Pro Laptop Computer

                                                                          ~
                                          1'. I,            /                           Summary Chart Kik.squite (Table: zkikuser) from Mobile Sync Backup
        13L                                                6                            FolrlPr of M!'lrRririlc Pro I .:mton

        13M                               7/"/,; /l;:;I                                 Lantern Report Screenshot - MacBook Pro Laptop Computer

        13N
                                          7
                                                uIS                       ~             Lantern Report Screenshot - Mac Book Pro Laptop Computer
Case 1:15-cr-20106-RNS Document 203 Entered on FLSD Docket 12/14/2018 Page 4 of 11
  ~t(Se .l .. 5-1.,1-L J..;-}V -r,w1 ~v1 . J-All,;UI I l t l IL lj3 t:flltl cu UI I rL.::>U UUL;Ktl u f /U,j/LU.15 t-'aye £j. UI .l.l
                         1
130                          /11   f'i /~             Lantern Report Screenshot - MacBook Pro Laptop Computer

13P                                                   Lantern Report Screenshot - MacBook Pro Laptop Computer

I3Q                                                   Lantern Report Screenshot - MacBook Pro Laptop Computer

13R                                                   Lantern Report Screenshot - MacBook Pro Laptop Computer

13S                                                   Lantern Report Screenshot - MacBook Pro Laptop Computer

13T                                                   Lantern Report Screenshot - MacBook Pro Laptop Computer

13U                                                   Lantern Report Screenshot - MacBook Pro Laptop Computer

13V                                                   File Tree for Recycle Bin of Mac Book Pro Laptop Computer
                                                      Disk with Summary Chart of Google Searches from MacBook Pro Laptop
14A                                                   r'omnuter
                                                      Summary Condensed Chart of Google Searches from MacBook Pro Laptop
148                                                   r:omn11tP-r
                                                      Screenshot of Summary Chart of Google Searches from Mac Book Pro
14C                                                   Laptop Computer

ISA                                                   Summary Report ofNTuser.dat files of MacBook Pro Laptop
                         1
158                          /i/,~ /{it ~             Windows System Information MacBook
16A                                                   File Tree for GigaTribe folder of Mac Book Pro Laptop Computer
                         1' I                   I
168                      '/1/15          /1,;c"--     Screenshot of GigaTribe
16C
                         7
                          /1       1c;   ~            Screenshot of GigaTribe
160                      "/16 U                       Screenshot of GigaTribe
                         1
16E                           1/1.;      R;t,J        Screenshot of GigaTribe
16F                      ·? '11,~        /{;t,i       Screenshot of GigaTribe
16G
                         1 1- J,[;°      &£           Screenshot of Gi gaTribe
                         7
16H                       / ; JS'        Jl;.J        Screen shot of GigaTribe
                         7 -1r, / .;L /W.,/1;
                                       t1 · 1
                                                      Screenshot of GigaTribe
161
16J                      7-   7/£        Jt;.,j       Screenshot of GigaTribe
16K                     '/i/;~~ ~ /                   Screenshot of GigaTribe
                        7
16L                       7,,( J?,JJ                  Screenshot of GigaTribe
                        1
16M                       :f,-':J~Pi»;'l              Screenshot of GigaTribe
16N
                         1
                          '   ?ht,
                                 /l;,,k               Screenshot of GigaTribe
160                      1 1/,t; (1/,,1,t             Screenshot of GigaTribe
17A                      1- ; ,.....      I)   ~ i
                                    '}    /~    fl,   Disk with GigaTribe Chats from MacBook Pro Laptop Computer
                         7
178                       /7·,t;         f<.ifJk_     Summary Chart of GigaTribe Chats
18A
                          7
                               7   fit.- ~            Disk with Skype Chats from MacBook Pro Laptop Computer
188                      /1h~/{;cJ                    Summary Chart of Skype Chats
 Case 1:15-cr-20106-RNS Document 203 Entered on FLSD Docket 12/14/2018 Page 5 of 11
    \..,c:L;:,t' .L :::>-1.,;1-LIJ_.l,Q.9-l'tlVll):'_ n UL l,;Ulllt:lll o.:5 t:lllt'lt:U UII J-L.::>U UUt..;Kt:l UI/U.:5/LU.lO t"dHt: 0 ui .i.l
19A                              1/ ?-J1$' '1Yl.lt           Summary Chart of Kik Chats with username masonlikescake

198                        1/1. /,ti         M_                 Summary Chart of Kik Chats with username frosty2499
19C                                                             Summary Chart of Kik Chats with username jacksoncook 10
                                                                                                                                                    (rYI Cl 5 ,, n I i k eJ t!A IL f!)
190                                                              Summary Chart of Kik Chats with username vanyher (9/ 1/ 13 distribution)
                                                                 Summary Chart of Kik Chats with username vanyher (9/ 11 / 13 distribution
19E                                                              of frosty2499 :::;:..'. ;-"'""'- ·---'.. ' 8)
19F                                                              Summary Chart of Kik Chats with username natty0524 (8/31/13 receipt)

19G                                                              Summary Chart of Kik Chats with usemame vanyher (9/2/13 receipt)
                                                                 Summary Chart of Kik Chats with username vanyher (9/ 11 /13 distribution
19H                                                              of" ~- ·2 A'..''..' ~ jacksoncook 10)
191                                                              Summary Chart of Kik Chats with username vanyher
I 9J                                                             Summary Chart of Kik Chats with username vanyher
I9K                                                              Summary Chart of Kik Chats with username vanyher
                           7/1}~-                 »J~J           Summary Chart of Kik Chats with username vanyher
19L
19M                                                              Summary Chart of Kik Chats with usemame vanyher
20A                        '
                            1
                             /t       1~J{.t().:tlw·t            Certified Birth Certificate of M.F .
                           1
208                         /g        ,~~.tflV./;J,wi            Ki "-Business Records for username masonlikescake
21A                               I'\'       , ,       V
                                           - ,'
                                                               i.J'IU)\ L   "~-             -   . -
                                  .
-
"-IL>                                  ,      1
                                                  .Y       I
                                                           ~
                                                                 - •
                                                                 7     u
                                                                        -
                                                                            - -
                                                                                  "
                                                                                      ,.r, frOm   ~eptCllllJC:I
                                                                                                                            ,.., u
                                                                                                                  I , ;..v, .,
                                                                                                                                     ' I,   f"L
                                                                                                                                              ·-•   ....... -




23A                                                              Image of A.R. of her Instagram page from Mac Book Pro Laptop
23B                                                              Image of A.R. from Kik Interactive, Inc., MLA T Supplemental
23C                                                              Image of A.R. from Kik Interactive, Inc., MLA T Supplemental
23D                                                              Image of A.R. from Kik Interactive, Inc., MLAT Supplemental
23E                                                              Image of A.R. from Kik Interactive, Inc., MLAT Supplemental
23F                                                              Image of A.R. from Kik Interactive, Inc., MLA T Supplemental
23G                                                              Image of A.R. from Kik Interactive, Inc., MLA T Supplemental
23H                                                              Image of A.R. from Kik Interactive, Inc. , MLAT Supplemental
231                                                              Image of A.R. from Kik Interactive, Inc. , MLAT Supplemental
23]                                                              Image of A.R. from Kik Interactive, Inc. , MLA T Supplemental
23K                                                              Image of A.R. from Kik Interactive, Inc., MLA T Supplemental

23L                                                              Image of A.R. from Kik Interactive, Inc. , MLAT Supplemental
23M                                                              Image of A.R. from Kik Interactive, Inc. , MLA T Supplemental
23N                                                              Image of A.R. from Kik Interactive, Inc. , MLA T Supplemental
      Case 1:15-cr-20106-RNS Document 203 Entered on FLSD Docket 12/14/2018 Page 6 of 11
                                                                            •l,;UI I ICI IL 0.)   t:.I ILCI cu Ufl rL.:>U UUL;KCl U / /U.j/ LU.LO   r'aye O Ul .l.l
                                                         "7 I~~~l,t,~l.{f'\
             \..AL:::>C   .1 . .:J-1.,;(-L    _ ,_lt.'\-1\
                                                                       Ul
                                                                            Image of A.R. from Kik Interactive, Inc., MLA T Supplemental
      230
                                             .,,, .
                                             7 lJ

      24                                          1' Lf       /lJw~           Facebook Business Records for chanel.izzabel

.     25                                     ;Y,s c~                          lnstagram Business Records early m izzabel

      26
                                             11
                                                         ,s.- r;lvi,v,        Microsoft Business Records for chanel.izzabel(a)outlook.com

      27A                                    '1 j /~          r,J,vw,         AT&T/Bellsouth Business Records for IP 65 .3.49.116 (Patrick Killen)

      278                                    '1   . 'I f f;   (l},;u4         Summary Chart of chanel.izzabel IP addresses

                                                              ~~
                                             71-,
      27C                                       .'/ t;°                       S.K. Birth Certificate

      28                                      ~/7~c- 11h~                     Kik Business Records for username chanelizzabel
                                             rl' ,
      29A                                      11) '5 t'W                     Screenshot of Facebook page of Chanel.izzabel
      298                                    71)r,,;-
                                                     I

                                                             c~               Screens hot of Facebook page of Chanel.izzabel

      29C                                    1,          ,s·      c!w;,       Screenshot of Facebook page of Chanel.izzabel
      29D                                    1 1/,{
                                             "1
                                                                  c~          Screenshot of Facebook page of Chanel.izzabel
    I 30A                                          1 15           tlv~        Screenshot of Kik Chat Chanelizzabel
      308                                    7- 7     ,r.;        /'k         Screenshot of Kik Chat Chanelizzabel
      30C                                    1.   1t5' ~~                     Screenshot of Kik Chat Chanelizzabel
      31A                                    7 1 rl'i'
                                             1
                                                                  ctvw        Screenshot of Patrick Killen, Jr.
      31 B                                        7 /'i           Ch,u,4      Screenshot of Patrick Killen, Jr. Face book page
      32A                                    ~Jc; b ~l                        Kik Business Records for username jacksoncook I 0
      328                                    'Ats- ct)t;I                     Birth Certificate of J.C.
      32C                                    11~·,tr" 7fJJ                   '1'tlage of J.C. with Sister from Mobilesync Backup of MacBook Pro Laptop
                                         -."' ' '-.:\-:; ~ m?&e ot J.C . trom ~eptember 11 , LU u
                                                         \                      "-.\
      32D                                     -.-....;;..,                                                                       "-IK C 11aL


      32E         ,_
                                          -,~......
                                                    c:. \ '( -.._ ...d]jl-a11:e)\or J .C. trom September 11, 2013 Kik Chat
                                                              }
                                                                                       )




      33A                                    ')/8/Jc Al.1"1c:.'               Photograph- March 6, 2015 Search of Patrick Killen, Jr. ' s Residence
      338                                                                     Photograph-March 6, 2015 Search of Patrick Killen, Jr.'s Residence
      33C                                                                     Photograph - March 6, 2015 Search of Patrick Killen, Jr.'s Residence
      33D                                                                     Photograph - March 6, 2015 Search of Patrick Killen, Jr. ' s Residence
      33E                                                                     Photograph - March 6, 2015 Search of Patrick Killen, Jr.'s Residence
      33F                                                                     Photograph - March 6, 2015 Search of Patrick Killen, Jr. 's Residence
      33G                                                                     Photograph - March 6, 2015 Search of Patrick Killen, Jr. ' s Residence
      33H                                                                     Photograph - March 6, 2015 Search of Patrick Killen, Jr. ' s Residence
      331                                                                     Photograph - March 6, 2015 Search of Patrick Killen , Jr. ' s Residence
      33J                                                                     Photograph - March 6, 2015 Search of Patrick Kil ten, Jr. ' s Residence
      33K                                                                     Photograph - March 6, 2015 Search of Patrick Killen, Jr.' s Residence
      33L                                             ~              \Ji/     Photograph - March 6, 2015 Search of Patrick Killen, Jr. ' s Residence
    Case 1:15-cr-20106-RNS Document 203 Entered on FLSD Docket 12/14/2018 Page 7 of 11
           \..,c l;:)C:   .L.   :J-<.;r-L:   IJ iftl-!'IIIVIIVI , UL           LUI 111:::l ll 00    t:lllC:I c;U UI I   r-L;::,U   L/Ul.,t\Cl U {!U.j/LU.LO   r--age / ui   .l.l
    33M                                      i       9 h~ A\L'1l":>             Photograph - March 6, 2015 Search of Patrick Killen, Jr. 's Residence
                                                         I

    33N                                                                         Photograph - March 6, 2015 Search of Patrick Killen, Jr.' s Residence

    330                                          ,11  .,                        Photograph - March 6, 2015 Search of Patrick Killen, Jr.'s Residence
.
    34                                       ?15/'6 Al~~ 4;:>                   Dell Laptop Computer

    35                                       '?ft \.'? A-1 ~~?                  SanDisk Micro Cruzer USB Flash Drive

    36A                                      1/g, ,c; 1JJJ.                     imaged Hard Drive of Dell Laptop Computer

    368                                      1/i ,,;- LUJJ                      Image Log of Dell

    37A                                      ~'/?}J~ iyL}                       Disk with IBF, SkypeAlyzer, and Gigatribe Report of Dell

    378                                      rt/9/;c;- f,JJJ                    Summary Chart of GigaTribe Chats from IEF Report

    37C                                      7/1/;5 jpjJ                        Summary Chart of Chrome Bookmarks of Dell Laptop from IEF Report
                                                                                Summary Chart of Skype Account Rebeccatill05 of Dell Laptop from
    37D                                      7!is- tlvl                         SkypeAlvzer
    37E                                       7fet,; 'l(clu}                    Summary Chart of Skype User Names of Dell Laptop from IEF Report
    37F                                      1{'1/,t' I~ , , . -Summary Chart of Skype Chat Messages from Dell Laptop Computer
    370                                       1'!s- Vi/J         4
                                                                                Summary Chart of Skype Account Chanel.izzabel of Dell Laptop from
                                                                                SkvpeAl vzer

    37H                                       7hlr; 'zf~JJ                      Summary Chart of Skype Account pkillenO I of Dell Laptop from
                                                                                SkvpeAlvzer

    38A
                                             7/«/,15' (~('/ µ                   Disk with AD FTK Lab Examination Reports of Dell Laptop Computer
                                                                                (Cam Video, etc.)

    388                                       1'f\( ~~I                         Screenshot of AD FTK Report

    38C                                      %'JC: ,y)uJ                        Security Account Manager (SAM)
                                             7//
    38D                                      !~is                l/JJ           PRTK Report of Dell Laptop Computer
                                             11,g                4J,;-JJ
    38E                                                  l'i'                   Top Sites from Safari Browser - AD FTK Report

    38F                                      ~ts~                      ~        Patrick J Killen user NTUSER.DAT - AD FTK Report

    38G                                       %;;( ¥dJ                          Lnk File Report from Dell

    39A                                      1/ir: ~6/J                         Summary Chart of CP Videos Bookmarked File List from Dell Laptop
                                                                                Computer from AD Lab/ FTK

    398                                      rt; 6iolJ
                                                 I
                                                             -   ...
                                                                                Summary Chart of CP Video Enhancement Bookmarked File List from Dell
                                                                                Laptop Computer from AD Lab/FTK
                                                                                      c, r-C ~"'                        ,
    J'IL                                                     '       ~~,
                                                                           \
                                                                                 Flle   ~      I   rn,~<b":   - Q.t n t..J1
                                                                                                                 -
                                                                                                                              ue11 Laptop Computer
                                                                                                                                                                            ~




    40A                                      ·11~    1           ~,U            Screenshot of Dell Laptop Computer
    408                                      r:1/, 1t;           tl,M           Screenshot of Dell Laptop Computer with Images
    41A                                       7/, .5    ~IM                      Lantern Extraction of iPhone
                                              1
    418                                          /i lb i uU                      Examination Repo1t of iPhone
    4\C                                      r/t/,~ 11d.J                       Overview first page of report
    41D                                       r~ ,(' ~~c1u                       iPhone Device Information
                                                                 u
 Case 1:15-cr-20106-RNS Document 203 Entered on FLSD Docket 12/14/2018 Page 8 of 11
        Ca::;e .l .. !J-1..,1-LJi'/il-r, IV£/~ j                  LICUme11L t53                      t:fllt::feu UII rL.::>U UUt;Kt::l Ul/U0tLU.L!J                                                          r   'aye t5   u1 .l.l
41 E                               'it;""   'di,                       iPhone Note Section

41F                              1/i,1i: hJLJ.                         iPhone Internet (bookmark)

41G                              7/i,,) IJ c,k,\                       iPhone Internet (history)

41H                              7/~,'Jt; '1 ()jJ                      iPhone Dictionary Page I

411                              1/t J!J ,1JJ                          iPhone Dictionary Page 2

4 IJ                             7/~ fjtf/J
                                       Jt;                             iPhone Wifi

41K                              1/8l,; 11-L I                         iPhone Videos

41L                              o/jl~ ((Jd,,J                         iPhone Images

41M                              11/(/,r      ~a4,                     iPhone Apps

41N                              ';'s-i'-- UJJ,                        iPhone Email Accounts
410                              :~hJ iv      -t                       FTK Imager for iPhone

42A                              1;'t1Jc- i':A/J-r                     Certified Birth Certificate of G.F.
428                              1/~ 1'5 4/\0")-t                      Kik Business Records for usemame frosty2499
42C                              7;/ttr; j/Jt,1'3t                     Pictuc..e of G.F.
                                   -"'-       ~                        .                                            -
                                                   .
                      ~


420 ·
                                    '-                           ---   .........   r,,.~        -     -
                                                                                           , U . I . IIVIII 01;;JJll;;IIIL,,_,,               ,
                                                                                                                                                  "' "'I"\ "" .,. . r-, 1
                                                                                                                                                  v, ,_v, _, '""'"' '-' ·-

                                                                       ~~'~
                                      "" ~~
    -


42E        r---~                                                                                      J:' frr.- :                 ·-
                                                                                                                                       -
                                                                                                                                              11\     "'A     ""'l/
                                                                                                                                                  ....,, ..,VI_,   .. .._
                                                                                                                                                                            ~I
                                                                                                                                                                             '""
                                                                                                                                                                                   l'""L- ..
                                                                                                                                                                                   -     ,....,.,.




43A                               1/,Jlj' ~~C/.                        C.M. lnstagram True Page from Mobilesync Backup Folder
438                              7/1/c; (1~,               I'.
                                                                       C.M. lnstagram True Page from Mobilesync Backup Folder

43C                              1/~)s         M                       C.M. Instagram Fake Page from Mobilesync Backup Folder
430                              1/, I'S"°     Cadu                    C.M. lnstagram Fake Page from Mobilesync Backup Folder
43E                              7-/1/;,t;'   (1~                      C.M. lnstagram Fake Page from Mobilesync Backup Folder
43F                              7/~'JS'       cJ~                     C.M. Instagram Fake Page from Mobilesync Backup Folder
43G                              7/9i1s       6z,Jtt,                  C.M. Instagram Fake Page from Mobilesync Backup Folder
44A                              7/1, 't; tJvi,tA                      Chanel.izzabel Facebook Page Not Identified by C.M.
448                                 clvw
                                 1/7/J{                                Chanel.izzabel Facebook Page Not Identified by C.M.
44C
U/./L
                                 J7 c~'1(
                                 'J.hJ,~-          ~
                                                                       Chanel.izzabel Facebook Page Not Identified by C.M.
                                                                       f'h,,__,u!l , ,7-2,.L, RJ.,.,,1,,,,01 PiUJ e .N~r !de~j~~V,· Aff_· _
            ·-~--·-                                                                                                                                                                                                   -              -   .
45A                              111/ler       fltaA.IU                Car M lzza Facebook Page Not Jdent1t1e                                                                y C.                    .
458                              l1/t1/1~ ~i                           Car M lzza Facebook Page Not Identified by C.M.
45C                               7)9/;{" Mw                           Car M lzza Facebook Page Not Identified by C.M.
450                              11:!c: 6111                           Car M lzza Facebook Page Not Identified by C.M.
45E                              ,hls- Mu                              Car M Izza Facebook Page Not Identified by C.M.
45F                              ,/9J; (Ju.fit                         Car M Izza Facebook Page Not Identified by C.M.
45G                              rj?J;~ t~                             Car M Izza Facebook Page Not Identified by C.M.
                      fl/  _j_     , 7         ,. JI_,                                                                                       ..
A / •
 'V •                 IV IJ V          1/t 7           '--<'/F         . ·-
                                                                       rv          or<> ·,.1~         ·~  ....I I
                                                                                                    ·--~.__VJ
                                                                                                                    r,
                                                                                                                    -.,.
                                                                                                                           ~    A  ~                              r>
                                                                                                                               ••• l.lVllJ 1VJ.Vl./1L"'"''-'JJ.lV ...__ _
                                                                                                                                                                                         l               ~   ''
                                                                                                                                                                                       _.,.,....,!..., J Vl'-l"""I.
             Case 1:15-cr-20106-RNS Document 203 Entered on FLSD Docket 12/14/2018 Page 9 of 11
                             C(::>t: .l . . :J-1.,1-LJ.lU0-1" IVIIVI                                                         L/ll(.;Ulllt:IH 0.j                                       Clllt:lt:U                on               t-L;:)LJ l.JU\..:'.~l U(IU.j/LU.10                                                                      t-'a\:Je   ::I UI .l.l
             r'°'                                                                                                                      n:                              'rl~~+'+.-,J                 l,,.,    r,     l\,f              1"            -        J\K         I       'I   -        ..••   '°'     .I    ,_ r'-1~ 0                   ~
        ,1
             ..,....,
             .                                                                                                                         .&          _...                                · -     --   - .1     -·                   •                 .••            .._...,..., . 1 ..... . . J J l l - -               a...,                             --

                                                                                                                        \              -•                                              o,-          1        r""\,                    I""                                                              r'\     1           ·r-,             I
        Ar -
        "TV'-'                                                                                                              \\         ,- ,,..,LUlv lUvlllllll.,U                                   u_y v.lH,                         11Ulll IVIVUllv:>Jil'-' -                                                            J VlUl.,l


        Arr,.

.   ~




        ,1rr
             vu
                                                                                  I
                                                                                                                                 .,,   .....-- __ ........ v           IU\,.,I   .\..I




                                                                                                                                                                                       • r-
                                                                                                                                                                                             ·--




                                                                                                                                                                                                I 1
                                                                                                                                                                                                    ....,J   -·


                                                                                                                                                                                                             -      •
                                                                                                                                                                                                                          • •


                                                                                                                                                                                                                          •           A
                                                                                                                                                                                                                                              -              I


                                                                                                                                                                                                                                                             1'   A
                                                                                                                                                                                                                                                                   •'-''-'


                                                                                                                                                                                                                                                                    I 'I - ·
                                                                                                                                                                                                                                                                                          'J           _ _ _. .... uµ I - · - -


                                                                                                                                                                                                                                                                                                       0      .I
                 v~                                                 \       II'                                     (',.                t'ICLU!v ·~-· .. -~                                         '-'J     v , JVI. l l V I                                    TIVv .. - -                   • -     -             1J I VIUvl



    -tf'C>r
                                               /
                                               \                I
                                                                        X
                                                                                              \
                                                                                                  \.
                                                                                                       '\.    ,- \)- l                 T>'
                                                                                                                                        1      l\.,11,.-
                                                                                                                                                              - -
                                                                                                                                                                -
                                                                                                                                                                       '
                                                                                                                                                                       •--
                                                                                                                                                                           1
                                                                                                                                                                                  ""
                                                                                                                                                                                       '{"      _I I
                                                                                                                                                                                               --   U.J
                                                                                                                                                                                                             r, J\ ,1
                                                                                                                                                                                                             '-"•         ••
                                                                                                                                                                                                                                      A
                                                                                                                                                                                                                                      I .V



        Arr,                                       \                         \.                               '-"" I                    n·                                             . ,..        I        r,     "A                ,..                  • A              - n                                I     -     r              I _, _ _
             vu                                        '\               \                                                               •          _..,...,. v         IU\,.,111.111-- VJ                    -•           ••          .a      '-'       .I l YIVVl - ~ J I " ' . _ ,                                 r     •         V     --•
                                                                                                             "'         J
        Arr t
             v• •
                                  l '\
                                  \
                                                            \           ')                        '\ \"-.)                              n:                             · .J            ·,...                 rs • •                                          • •                                       ..--    ,           r              1 .1

                                                                '
             A    /'T
                                      \ l"'-... 1                                                            \J                         T"l.   0                       0
                                                                                                                                                                           1           "f""'    .I I         ....... , . ""                                  ,.   0
                                                                                                                                                                                                                                                                    1                                  n      .l.. - ,,-I:"               1.J_
         ,VI                           \                                                                                                l      J\.,, ... ,,...u\,,.,       --    ,._         11-- VJ         '-",J.Vl. I v                              II   lVIVUJ . ...,,>J_J                  '""' - - - · "'"'""'r-'   •         _.    --·


         A r         •                     \                                                                                            f"IC{Ure !OenUfleO                                          UJ
                                                                                                                                                                                                             -      ...                ....
                                                                                                                                                                                                             ~.IV!. LIV111 JV.vvll-JJllv L>Uv"-UJJ 1 VIUvl
                                                                                                                                                                                                                                                             ...          l.                           -                   ,,....,
                 VJ                                                                       I

                                                                             1
        46K                                                                               '       6.          Wt,                       Picture identified by C.M. from Mobilesync Backup Folder
                                                                        . 1 q1,,: tAMl.I , Picture identified by C .M. from Mobilesync Backup Folder
                                                                                      1
        46L                                            ~
        Ar               •                                                                                                                                                                                                                                                                                                  r
             vJVl                                                                                                                                                                                                                                                                                                                    VIU\,,I


        A        ,-,..1                        , ! .--1-'f/l J '"?r_//fJ
                                           / I/fl L,
                                                                                                              A     -

                                                                                                                                        f"!Cl:Urt;
                                                                                                                                                                       •  _ -~     •  ~-      ,..
                                                                                                                                                                       IUCllllLivU Uy v, 1v1. l l v u
                                                                                                                                                                                                                                                             1'A,L'I
                                                                                                                                                                                                                                                             , ·             -             J"-
                                                                                                                                                                                                                                                                                                       n       I    ,-C-10
             '-'"
                                                       -                                          "\                               '                      l                                                  -

        47A                                                                   "' \                                                __.. ....-Pict~re of1'\atti'c k €,illen, Jt-._ not 1d'€[1t1t1ea uy L .;.;,
                                                                             \ "-. \                              ~                    I\        \     I        , r             '         ·
        478
        48A
                                                                                      I
                                                                                                                                        February 11, 2014 Possessed Video from MacBook Pro                                            --
        488                                                                       1\ '11( )..,wvf~                                      Screenshot of February 11 , 2014 Possessed Video from Mac Book Pro

        48C                                                                 ·1' "l t( l ytlr Screenshot of February 11 , 2014 Possessed Video from Mac Book Pro
        48D                                                                 f1\q,1,( l~o-.,                                             Screenshot of February 11 , 2014 Possessed Video from MacBook Pro

        48E                                                                       ~q,                  \1         \.,q.J"Vt" Screenshot of February 11 , 2014 Possessed Video from Mac Book Pro
                                                                                 \~1\\,! I ,..,'/ 9"" Screenshot of February 11, 2014 Possessed Video from Mac Book Pro
        48F                                                                   "\" \ ,, \...,(,'..

        48G                                                                  1 "\\\( l,.Y',..,                                          Screenshot of February 11, 2014 Possessed Video from MacBook Pro

        48H                                                                  1 .'\\\\ ~J,lll""i-'                                       Screenshot of February 11, 2014 Possessed Video from MacBook Pro

         481                                                                  "1 ~ 1<                             l-<r"" ,1r- Screenshot of February 11, 20 I 4 Possessed Video from Mac Book Pro
                                                                                      . '
        49A                                                                   1                    l,(            wi/11"' Screenshot of February 11, 2014 Possessed Video from SanDisk USB
        498                                                                       ,\,\i.(                     \>""'"'"' Screenshot of February 11, 2014 Possessed Video from SanDisk USB

        49C                                                                   1\q\ ~ \.,~v'.V                                           Screenshot of February 11 , 2014 Possessed Video from SanDisk USB

        49D                                                                  ,\"l.\{ ~ .w                                               Screenshot of February 11, 2014 Possessed Video from SanDisk USB
                                                                                                                                                                                                                              '
        49E                                                                   1\, ,, \n..--~                                            Screenshot of February 11 , 2014 Possessed Video from SanDisk USB

         49F                                                                      1.\'i\( ~v~                                           Screenshot of February 11, 2014 Possessed Video from SanDisk USB

        49G                                                                       1 l ,>""".r"'                                         Screenshot of February 11, 2014 Possessed Video from SanDisk USB
        49H                                                                           ~~" Screenshot of February 11, 2014 Possessed Video from SanDisk USB
                                                                                  -1 f'~(
         491                                                                 1 \'\\~ c..---,....- Screenshot of February 11 , 2014 Possessed Video from SanDisk USB
        50A                                                                  Jq·;r;- 0c"LJ Screenshot of September 24, 2014 Received Video from Dell Laptop
                                                                                                              u
       Case 1:15-cr-20106-RNS Document 203 Entered on FLSD Docket 12/14/2018 Page 10 of 11
         vctl:>t: 1.:1p-cr-L.q 'i//'rv11(~ u~u,r1em ti.:S Entt:r~a on r-L::::,u uocKeI u11u.::,1L.u1.o r'age 1.u u1 1.1.
       508                  1 15' l  'f                                  Page from AD FTK Lab Examination Report of Dell Laptop Computer

•      soc                  7 1t5' J1JJ                                  Page from AD FTK Lab Examination Report of Dell Laptop Computer

       500                  r11;c t. ,~M                                 Screenshot of March 6, 2015 Possessed Video from Dell Laptop
• ·1 51A                    1~li(                   (} ~          Ct. Screenshot of March 6, 2015 Possessed Video from Dell Laptop

       51B                  1l'i(t(                 ~ "'"                Screenshot of March 6, 2015 Possessed Video from Dell Laptop

       SIC                   ,, la             1<   f .-.v'-             Screenshot of March 6, 2015 Possessed Video from Dell Laptop
       510                   1 1'1                   ~,rr-               Screenshot of March 6, 2015 Possessed Video from Dell Laptop

       51E                  l~q(,t"'                ~~ Screenshot of March                                         6, 2015 Possessed Video from Dell Laptop
                                 I
                                                               Screenshot of March                                 6, 2015 Possessed Video from SanDisk Micro Cruzer
       52A                  -1\,\1{ ~""'                       USB.
                                                               Screenshot of. .March                               6, 2015 Possessed Video from SanDisk Micro Cruzer
       528                   1\'l\,(                ~Q-'
                                                               USB
                                                                               . ..
                                                                                    ......                 •,,.,


                                                               Screenshot of March
                                                      6, 2015 Possessed Video from SanDisk Micro Cruzer
       52C                  1\;\l ~"                        "" USB
                                                               Screen~     f March
                                                      6, 2015 Possessed Video from SanDisk Micro Cruzer
       520                  1\~\1<                  ~ # , . rlJSB
                                                                                                      "'
         .) .)
                               - "-
                                '   ' ~ ~ ~pallUfrom Mobilesync Backup ro10er ur~rneB-wk:-Prn t ttp~ p
                                                     \. .)   '\

       54A                   1-., J( I~                                  Image of S.K. from Mac Book Pro Laptop Computer
       54B                   1        1
                                               1(   ff),,/11iJ           Image of S.K. from Mac Book Pro Laptop Computer
                            1(;1/ ,c;     ,I
       54C                                           (J~A4               Image of S.K. from Mac Book Pro Laptop Computer
       540                  7/1/;~ t~                                    Image of S.K. from Mac Book Pro Laptop Computer
       54E                  i)7.,;r; tJI/U(}                             Image of S.K. from Mac Book Pro Laptop Computer
        54F                  i       ql,< ~                              Image of S.K. from MacBook Pro Laptop Computer
       54G                   1 "''(
                                                    ,~,..,               Image of S.K. from Mac Book Pro Laptop Computer
       54H                   1~V- tpr{"- ' Image of S.K. from MacBook Pro Laptop Computer
       55A                  ·1\et\1<                 f._,.,vtr           Image of Logan from MacBook Pro Laptop Computer

       558                  1\~\( 1.-,.,V''"'                      I,,
                                                                         Image of Logan from MacBook Pro Laptop Computer
       56A                   ·1      t1,, ~,,..,                         Mirror screenshot from Mobilesync Backup Folder
       56B                   ., l~l(<               ~I'&-"'              Mirror screen shot from Mobilesync Backup Folder                                                                                               ~




         ,::~
     _.--:, I
                                                                         /'"'I    'a.
                                                                                 ..
                                                                                        I
                                                                                        'Lo   ,rrsla}a!.ram Jmal!t:
                                                                                              I                       "
                                                                                                                      HUlll
                                                                                                                               '    •    ,-,,.   I
                                                                                                                                   .,,.._.....,Vv,,
                                                                                                                                                      r,,
                                                                                                                                                      L      V
                                                                                                                                                                      -
                                                                                                                                                                      1....,CljJLVJ.]
                                                                                                                                                                                         --
                                                                                                                                                                                        cu ... ., .... _.   -· ,J,/ d:d..
         ~~


         .JU
                                                     -
                                                                   la      ____.;
                                                                         r ~.n.. ui;:,Lc:ll!cli:llll lllli:lgc; uv,
                                                                                                                      -        l\A-~0 - -'
                                                                                                                                                 ..   0      -
                                                                                                                                                            '-1
                                                                                                                                                                  '
                                                                                                                                                                  -...
                                                                                                                                                                                  -
                                                                                                                                                                          >tJ\.VfJ ._
                                                                                                                                                                                        ,.., _   ---   ··-~ t,/:if rid
         59                 ,\~L-;;
                                 I
                                                    I·p.Jf.l<>- K.E. Instagram image from MacBook Pro Laptop Computer
                                                                                                                           \




                                                                         Witnesses:

                             ~b5                                         Susan Ostrobinski, Special Agent, FBI
                            1/t,ft~                                      Jason Ginther, Special Agent, FBI
                                 ft -1hK                                 Ricardo Soto, Forensic Examiner, FBI
      &,oil                  7
                             r/1/;s
                                     I·i?,              d.,# r7!1
                                                    1f.'¥~                            t
                                                                           VJl? t)~hc4°
                                                                                         o'.he-nu',,,cle-w, .w/c!l./r hd-< ~fAn/'1
                                                                                4 (YU-e-TI,() /, .,-¥                              IA/,                                   7 ..,,, ,O..d_                            .
      t,06                                                                                                                                  /(J(!,,U0'7 I

    l.tO e,                 7/<i/is-                       14,J           V/17 J~Arl cf'                -!?/-4~,-    l"UR1~_,, ~
                                                                                                                          1-fh~,c~7',/-J                                                      P~
       Case 1:15-cr-20106-RNS Document 203 Entered on FLSD Docket 12/14/2018 Page 11 of 11
         l,a pt .l:J t:J-1.;1-L'.l I.JC -" IVIIVI UU i;urnern lj.j 1::me1tu UII r-L.:>U UUL;l\tl UI/U.:l/L'.UJ.':) r-ctyt .l.l UI .l.l
                               /~ 1 ,,r             A.R
                               1111,~               Christian Federici , Sergeant, Norwood Police Department

i                                   1,i/,r:.,-      Melissa Starman, FBI
                               1/1.,/I.;"          Tara Jo Frost

                               1/its                Heather Freeman
                               1-/q JI:(            C.M.
                               17/fl~               Alexis Carpinteri, Special Agent, FBI
                               ~i-.,/5'             Yohe) Diaz, Forensic Examiner, FBI
                               rl-I I/If
                                     Cf             Colonel Terrv Cook
                                l         I

                                ., ~ rt             Laura Schwartzenberger, Special Agent, FBI
                                     •




    * Include a notation as to the location of any exhibit not held with the case file or not available because of size.



             ftt} 'o
             t;c)   l-
           /eP f
         /.eO C,
         !Rofi
        &or
        }o:T
      /;,O i( ,
      kO~
       kC>#I \
       lPON
       1£00         I
      le{)    f
      bi)&_
      bO      /!_
     /pO     5
     1£0,1
    bO t1
    !Pov
